J-S01011-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MELVIN SPEARMAN                       :
                                       :
                   Appellant           :   No. 700 EDA 2019

      Appeal from the Judgment of Sentence Entered March 26, 2018
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0008773-2017,
           CP-51-CR-0008781-2017, CP-51-CR-0008782-2017,
                        CP-51-CR-0008802-2017

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MELVIN SPEARMAN                       :
                                       :
                   Appellant           :   No. 701 EDA 2019

      Appeal from the Judgment of Sentence Entered March 26, 2018
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0008773-2017,
           CP-51-CR-0008781-2017, CP-51-CR-0008782-2017,
                        CP-51-CR-0008802-2017

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 MELVIN SPEARMAN                       :
                                       :
                   Appellant           :   No. 702 EDA 2019

     Appeal from the Judgment of Sentence Entered March 26, 2018
J-S01011-20



    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0008773-2017,
              CP-51-CR-0008781-2017, CP-51-CR-0008782-2017,
                           CP-51-CR-0008802-2017

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    MELVIN SPEARMAN                              :
                                                 :
                       Appellant                 :   No. 703 EDA 2019

         Appeal from the Judgment of Sentence Entered March 26, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0008773-2017,
              CP-51-CR-0008781-2017, CP-51-CR-0008782-2017,
                           CP-51-CR-0008802-2017

BEFORE:      BOWES, J., KUNSELMAN, J., and STRASSBURGER, J.*

MEMORANDUM BY BOWES, J.:                                  FILED MARCH 05, 2020

        Melvin Spearman appeals nunc pro tunc from the imposition of a

judgment of sentence of five years of probation, after a judge convicted him

of multiple counts of terroristic threats, stalking, harassment, and contempt

for violating a protection from abuse order, at four docket numbers. We quash

these appeals as premature.

        Given our disposition, a full recitation of the underlying facts of this case

is unnecessary. Suffice it to say that Appellant harassed his son’s mother on

four separate occasions and during each incident threatened harm to her and


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-S01011-20


her family.     Appellant was charged at separate docket numbers for each

incident, but the cases were consolidated for trial. At the conclusion of the

March 26, 2018 non-jury trial, Appellant was convicted of the aforementioned

crimes.     After conviction, Appellant waived his right to a pre-sentence

investigation and was immediately sentenced as detailed above. On February

8, 2019, Appellant’s direct appeal rights were reinstated nunc pro tunc

pursuant to Post-Conviction Relief Act (“PCRA”).        On February 28, 2019,

Appellant filed in each case a notice of appeal listing all four trial court docket

numbers.

        This Court issued a rule to show cause why the appeal should not be

quashed pursuant to Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018)

(holding that an appeal must be quashed if an appellant fails to file separate

notices of appeal at each docket number implicated by an order resolving

issues that involve more than one trial court docket).                 See also

Commonwealth v. Creese, 216 A.3d 1142, 1144 (Pa.Super. 2019)

(concluding that Walker mandates that “a notice of appeal may contain only

one docket number”).         Upon receiving a response from counsel, in which

counsel claimed that he filed four separate notices of appeal each of which

contained all four docket numbers, this Court discharged the rule and referred

the issue to this merits panel.1



____________________________________________


1   The Commonwealth declined to address the Walker issue in its brief.

                                           -3-
J-S01011-20


       Our review of the record leads us to conclude that this appeal should be

quashed, not because of a violation of Walker, but due to the absence of a

final appealable order. Hence, any appeal is premature. With the exception

of an appeal from a judgment of sentence announced in open court, “no order

of a court shall be appealable until it has been entered upon the appropriate

docket in the lower court.”        Pa.R.A.P. 301(a)(1).   However, when a direct

appeal from a judgment of sentence follows a PCRA court’s reinstatement of

a defendant’s direct appeal rights, the defendant is required to file his nunc

pro tunc direct appeal “within 30 days of the entry of the order reinstating his

direct appeal rights.”2 Commonwealth v. Wright, 846 A.2d 730, 735 (Pa.

Super. 2004). An order is properly entered upon the docket by indication

thereon of “(a) the date of receipt in the clerk’s office of the order or court

notice; (b) the date appearing on the order or court notice; and (c) the date

of service of the order or court notice.” Pa.R.Crim.P. 114(C)(2).

       The PCRA court’s February 8, 2019 orders in the instant cases have not

been properly entered on their respective dockets. The entry for the order

fails to indicate the date when such service was made in accordance with the

mandates of Pa.R.Crim.P. 114(C)(2).


____________________________________________


2 Additionally, the PCRA court must inform the defendant that the nunc pro
tunc direct appeal must be filed within thirty days of the entry of the PCRA
order reinstating his rights. Commonwealth v. Wright, 846 A.2d 730, 735
(Pa.Super. 2004). This Court will not quash an appeal as untimely if the PCRA
court failed to provide that information. See id. at 735-36. The written order
at issue in this appeal did include the thirty day time requirement.

                                           -4-
J-S01011-20


      Accordingly, we quash this appeal as premature. After the clerk of court

notes service of the orders reinstating appellate rights nunc pro tunc on the

different dockets as required by Rule 114(C), Appellant will have thirty days

from the date of service to timely file separate notices of appeal at each docket

implicated by the orders.

      Appeals quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/5/20




                                      -5-